Citation Nr: 1417753	
Decision Date: 04/21/14    Archive Date: 05/02/14

DOCKET NO.  12-13 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for pes planus.  

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder as due to personal assault.


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

W. Spruill, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to March 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

The issue of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder as due to personal assault, is addressed in the remand portion of the decision below and is remanded to the RO via the Appeals Management Center, in Washington, DC.  


FINDING OF FACT

The evidence of record shows that the Veteran's pes planus preexisted military service and was not aggravated thereby.


CONCLUSION OF LAW

Pes planus was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 1111, 1153, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2013).




REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the appellant's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The RO's June 2011 letter advised the Veteran of the elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  This letter also provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  Accordingly, with this letter, the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal. 

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, service personnel records, as well as identified private and VA medical treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Although a VA examination was not provided in conjunction with the Veteran's service connection claim for pes planus, the evidence of record does not warrant one.  The Board finds that a VA medical opinion was not required in the Veteran's claim for service connection for pes planus because the medical evidence of record fails to show that the Veteran's preexisting pes planus was aggravated by her military service in any manner.  While her statements are competent evidence of pain and symptomatology, her statements are not competent evidence that her preexisting condition was aggravated by her military service.  See Waters v. Shinseki, 601 F.3d 1274, 1279 (Fed. Cir. 2010) (finding that the Veteran's conclusory lay statement is insufficient to trigger VA's duty to provide an examination with an opinion).  As such, VA is not required to provide a VA examination in conjunction with the instant claim.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486. 

Historically, the Veteran served on active duty from August 1972 to March 1979.  In May 2011, the Veteran submitted a claim of entitlement to service connection for pes planus.  After the RO denied the Veteran's claim in October 2011, the Veteran perfected an appeal.  The claim has been certified to the Board for appellate review.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

When no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  38 U.S.C.A. § 1111.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. §§ 3.304, 3.306(b).  A preexisting disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).

Aggravation for purposes of entitlement to VA compensation benefits requires more than that a preexisting disorder become intermittently symptomatic during service; rather, there must be permanent advancement of the underlying pathology.  Aggravation is characterized by an increase in the severity of a disability during service, and a finding of aggravation is not appropriate in cases where the evidence specifically shows that the increase is due to the natural progress of the disease.  Furthermore, temporary or intermittent flare-ups of a preexisting disease during service are not sufficient to be considered aggravation of the disease unless the underlying condition, as contrasted to symptoms, is worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991); Verdon v. Brown, 8 Vet. App. 529, 536-7 (1996).

On her April 1972 enlistment examination report, the examiner noted pes planus with no symptoms.  The Veteran's service treatment records are otherwise negative for any complaints or diagnoses of pes planus, or any other foot condition.  Significantly, in a March 1979 report of medical history upon separation, the Veteran denied any foot trouble.  Moreover, a normal bilateral foot exam was documented at that time.    

Post-service medical records include a private treatment report dated October 2010, which notes that the Veteran complained of numbness and tingling in her feet when she walked.  The treating provider noted that these symptoms were related to decreased flexibility in the bilateral hamstring and gastrocnemius muscles.  

In July 2013, the Veteran testified at a Board hearing as to the onset, experiences, and symptoms associated with her pes planus.  She testified that she did not have a problem with her feet in service, but had a hard time walking.  Further, she indicated that she first sought treatment for her feet in 1992.  She reported that she currently does not receive treatment for her foot problems because her problem improved once she began using inserts.  

Based on a longitudinal review of the Veteran's claims file, the Board finds that the preponderance of the evidence is against a finding of service connection for pes planus.  The Veteran's service enlistment examination noted pes planus with no symptoms.  Accordingly, the presumption of soundness has been rebutted.  38 U.S.C.A. § 1111.

Moreover, the medical evidence of record does not show that the Veteran's preexisting pes planus was aggravated by military service.  There is no medical evidence that the Veteran ever complained of, or was treated for, her preexisting pes planus during military service.  Indeed, in her testimony during the hearing, she reported that she first received medical treatment for her feet in 1992, several decades after service.  As there is no record of complaints or treatment of pes planus in service and many years after service, there is simply no medical evidence of record that the Veteran's preexisting pes planus has been aggravated in any manner during her service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that aggravation in service may be rebutted by the absence of medical treatment for the claimed condition for many years after service).

Further, the evidence of record does not demonstrate that the Veteran possesses the ability, knowledge, or experience to provide a competent etiological opinion that she experienced a permanent advancement of the underlying pathology of her preexisting pes planus during active military service.  There is no medical evidence of record that the Veteran's preexisting pes planus was permanently aggravated by military service.  Accordingly, the evidence of record does not show that the Veteran's pes planus was incurred in or aggravated by military service.

In reaching this decision, the Board considered the doctrine of reasonable doubt. However, as there is no evidence of record that the Veteran's preexisting pes planus was permanently aggravated by military service, the doctrine is not for application.  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for pes planus is denied.  


REMAND

The Board's review of the claims file reveals that VA has a further duty to assist the Veteran in developing evidence pertinent to her claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  

There are special considerations for PTSD claims predicated on a personal assault. The pertinent regulation, 38 C.F.R. § 3.304(f)(5), provides that PTSD based on a personal assault in service permits evidence from sources other than a veteran's service records, including evidence of behavior changes, which may corroborate his or her account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources. Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(5) (2013).

In the instant case, a service personnel record dated October 1977 noted that the Veteran was assigned to a lower grade position because she displayed a lackadaisical attitude and failed to take initiative in her work performance.  Additionally, it was noted that she showed little motivation to learn and to take responsibility.  Finally, the report indicated that the Veteran seemed to have the potential for learning and improving her work performance, but a change in attitude was required.    

The Veteran also submitted lay statements from her friend and sister in support of her claim.  In a letter dated February 2012, R.H., the Veteran's friend and former coworker, reported that the Veteran told her that while she was in active duty service, her husband would push her around and frequently force himself on her.  According to R.H., the Veteran indicated that these occurrences became worse when her husband consumed alcohol.  Finally, R.H. reported that the Veteran also feared for her daughter's life.  

In a letter dated May 2012, J.T., the Veteran's sister, reported that when the Veteran enlisted in the Army, she was young, shy, naive and physically very busty, and extremely vulnerable.  J.T. noted that the army culture in the 70's allowed for her victimization, with no available protocol for addressing issues of sexual harassment.  J.T. reported that the Veteran's time in the army began a downward spiral of severe depression, alcoholism, suicidal intentions, and repeated psychiatric hospitalizations.  J.T. provided details illustrating how the Veteran was a victim of sexual, physical, and emotional abuse from several individuals while on active duty service, which led to psychiatric hospitalizations in subsequent years.  J.T. reported that the Veteran remains withdrawn, very fragile, easily frightened, and extremely introverted.  

In support of her claim, the Veteran also submitted treatment records from Saint Francis Behavioral Health dated February 2009 to June 2011, which revealed diagnoses of PTSD, major depressive disorder, bipolar disorder, and anxiety.  Treatment included psychotherapy as well as the administration of medication.  Specifically, in February 2010, the Veteran's treating provider noted that the Veteran reported "no other panic attacks" and her sleep and appetite were good.  It was also noted that she was getting along with her roommate.  The treating provider rendered an assessment of major depressive disorder and PTSD.  An October 2010 treatment report noted that the Veteran had recently met a couple of people, but mostly kept to herself.  The treating provider noted that her sleep and appetite were good and her job was going well.  Her physician rendered an assessment of major depressive disorder, stable, and PTSD.    

In September 2011, the Veteran was afforded a VA examination in conjunction with the Veteran's service connection claim for PTSD.  During the examination, the Veteran endorsed several stressors.  First, she indicated that while visiting New York during her military service, she met a man on the street and reportedly accompanied him to his hotel room where she was sexually assaulted.  Second, the Veteran reported that she moved in with a woman that she was unaware was a lesbian.  She reported that the woman forced her to perform sexual acts on almost a daily basis.  Third, the Veteran reported that she was raped repeatedly by her husband over the course of her marriage until their divorce.  Finally, she reported being sexually harassed by her fellow soldiers on multiple occasions.  

The VA examiner noted that the Veteran was administered the Minnesota Multiphasic Personality Inventory - Second Edition test.  The examiner indicated that the Veteran's responses suggested an approach to the test that magnified her report of symptoms and was consistent with an invalid profile and a strong likelihood of symptom magnification.  Her responses on the test also raised questions about the validity of her report and her responses on other objective measures.  The examiner noted that although the reason behind her symptom magnification could not be easily determined, consideration of secondary gain must be considered given the evaluation setting, namely an evaluation for compensation benefits.  Finally, the examiner concluded that it was not feasible to provide a diagnosis as the evaluation was compromised by the Veteran's tendency to at the very least inflate her presentation of psychiatric symptomatology.  

A new VA opinion is warranted for purposes of adjudicating the Veteran's appeal.  While the VA examiner concluded that a diagnosis of PTSD could not be provided due to the Veteran's symptom magnification, the VA examiner failed to adequately discuss prior diagnosis of PTSD noted during the course of the appeal.  Moreover, the examiner failed to address whether circumstantial evidence identified in the service personnel records, including the October 1977 report suggesting a "change in attitude," tend to corroborate an alleged personal assault or prolonged history of verbal and sexual harassment.  For these reasons, the September 2011 VA examination report is inadequate.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (finding that if VA provides the Veteran with an examination in a service connection claim, the examination must be adequate).  This matter must be remanded in order to afford the Veteran a new VA examination.    

Moreover, during a hearing in July 2013, the Veteran testified that she received medical treatment for her psychiatric disorders at several private facilities, including Natchaug Hospital, Elm Crest Medical Center, Yukon Medical Center, and Dialectal Behavior Therapy.  The RO must attempt to procure copies of all records which have not previously been obtained from these identified treatment sources.       

Accordingly, the case is remanded for the following actions:

1. The RO must contact the Veteran and afford her the opportunity to identify or submit any additional pertinent evidence in support of her claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD, due to personal assault.  Based on her response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  If, after making reasonable efforts to obtain this information the RO is unable to secure any of the identified records, the RO must notify the Veteran and her representative and (a) identify the information the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain that information; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that the Veteran is ultimately responsible for providing information.  The Veteran and her representative must then be given an opportunity to respond.

2. The RO must obtain a VA medical opinion from an appropriate psychiatrist to clarify the etiology of the Veteran's claimed acquired psychiatrist disorder.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that the claims file and electronic records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  

The RO must specify for the psychiatrist stressors that it has determined are established by the record.  Regardless of the RO's response, the Board notes that the Veteran has consistently alleged the following in-service stressors: (1) being sexually assaulted by a man in a hotel room while she was visiting New York City during her military service on leave; (2) being forced to engage in sexual acts with her female roommate; and (3) being raped repeatedly by her husband over the course of her marriage until their divorce.

In reviewing the record, the psychiatrist should identify and examine all records indicating any signs/indicators of the claimed personal assault stressors alleged by the Veteran to have occurred during active service, and offer an opinion as to the clinical significance, if any, of such evidence.  As discussed at length in 38 C.F.R. § 3.304(f)(5) above, VA regulations provide that evidence from sources other than the Veteran's service records can corroborate the occurrence of a claimed in service stressor based on personal assault.  The examiner should determine whether circumstantial evidence identified in the service personnel records, including the October 1977 report suggesting a "change in attitude," tend to corroborate an alleged personal assault or prolonged history of verbal and sexual harassment.  Based on the evidence of record, the psychiatrist must provide an opinion as to whether the record indicates that any in-service personal assault described by the Veteran occurred.

Following a review of the evidence of record and with consideration of the Veteran's statements and all other lay statements of record, the psychiatrist must provide diagnoses for all psychiatric disorders found.  The psychiatrist must integrate the previous psychiatric findings and diagnoses to obtain a true picture of the nature of the Veteran's psychiatric status.  If the diagnosis of PTSD is deemed appropriate, the psychiatrist must specify (1) whether the Veteran's claimed stressors found to be established by the record were sufficient to produce PTSD; and (2) whether there is a link between the current symptomatology and the in-service stressors found to be established by the record and found sufficient to produce PTSD.

The psychiatrist must provide a complete rationale for all opinions expressed.  If the psychiatrist cannot provide the requested opinion without resorting to speculation, it must be so stated, and the psychiatrist must provide the reasons why an opinion would require speculation.  The psychiatrist must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the psychiatrist must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

Another examination of the Veteran must only be performed if deemed necessary by the person providing the opinion.

3. The RO must notify the Veteran that it is her responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4. After the development requested has been completed, the RO must review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once.

5. Finally, after undertaking any other development deemed appropriate, the RO must readjudicate the issue on appeal.  If the benefit sought is not granted, the RO must furnish the Veteran and her representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

No action is required by the Veteran until he receives further notice; however, he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


